DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,315,430. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to an information processing system comprising a plurality of vehicles and a server to communication with the vehicles wherein each of the vehicles generates a video obtained by imaging outside scenery and transmits the video and position information of a host vehicle to the server.  Additionally, position information of a person is detected when the video is generated based on the position information of the host vehicle and specifies a same person appearing in two or more videos of a plurality of the videos and wherein the movement path information further includes information on at least one of a movement start point and a movement end point in a movement path of the specified same person.
The independent claims of the current application do not detect attribute information of a person appearing in the video and transmit this attribute information to a client.  Therefore, the current independent claims are broader than those of the ‘430 reference.

A prior art rejection has not been formulated in this Office action as the independent claims contain sufficient subject matter to obviate over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches most of the subject matter found in the independent claims.  The system taught by Nandakumar et al [US 2013/0129149] (supplied by applicant) teaches a plurality of vehicles (Paragraph 132) and a server (analysis module) to communicate with the vehicles as well as a video obtained by imaging outside scenery in association with a time point (Paragraph 128: camera, weekly collection) and position information (Paragraph 75: GPS-tagged videos).  The driving assistance taught by Khadloya et al [US 2019/0259284] (supplied by applicant) can detect position information of a person (Figs. 4A and 4B) appearing in the video as well as a movement path (Fig. 6: classify trajectory of first object).
However, the current claims combine the above subject matter with the movement path information further including information on at least one of a movement start point and a movement end point in a movement path of the specified same person.  This is considered unobvious subject matter when compared to the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyake et al [U.S. 11,030,463] captures videos of persons for search.
Nishimura et al [U.S. 11,068,727] includes a vehicle and a server to capture scenery outside the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/11/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687